Citation Nr: 1550517	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back condition.
 
2.  Entitlement to service connection for a back condition, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The Veteran's claim for service connection for a back condition was originally denied in a November 2004 rating decision.  The Veteran did not perfect an appeal to this rating decision, and as a result it became final.  The Veteran's claim was denied in subsequent May 2006 and October 2012 rating decisions for failure to submit new and material evidence.  The Veteran did not perfect an appeal with respect to the May 2006 rating decision.  This is the most recent final rating decision denying the Veteran's claim for a back condition. 

The Board notes that the Veteran originally disagreed with the initial disability evaluation for his service-connected tinnitus.  The RO addressed this issue in the February 2015 Statement of the Case.  However, the Veteran's April 2015 Form 9 Substantive Appeal specified that he was only appealing the issue of entitlement to service connection for a back condition.

The Board acknowledges that the issues of entitlement to service connection for a left hip disability, to include as secondary to a bilateral knee disability; whether a rating reduction from 20 percent to 10 percent for a right knee disability was proper; entitlement to a disability rating in excess of 10 percent for a right knee disability; entitlement to special monthly pension based on the need for aid and attendance; and entitlement to a TDIU were remanded by the Board in an August 2015 decision.  The Board's review of the claims file indicates that these issues have not been recertified to the Board as the AOJ is still undertaking the Board's remand directives.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of  entitlement to service connection for a back condition, to include as secondary to a service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a low back disability was denied in an unappealed November 2004 rating decision.  

2.  An unappealed May 2006 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for a back disability.  

3. Evidence received after the May 2006 final decision, with respect to entitlement to service connection for a back condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 2004 and May 2006 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
 2.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The May 2006 rating decision denied entitlement to service connection for a back condition due to the failure to submit new and material evidence.  Service connection had previously been denied in a November 2004 rating decision because the evidence did not show that the Veteran's chronic back condition was related to his military service or secondary to his service-connected left knee condition.

The May 2006 rating decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence that the Veteran's chronic back condition was related to his military service or a service-connected disability.

The Veteran submitted an August 2015 statement with attached private medical records.  These medical records indicate that the Veteran is receiving treatment for his service-connected left knee condition which documents that the Veteran's knee condition has affected his gate.  The records also document lower back pain that is aggravated by walking, sitting, and standing.  The Board finds that this evidence suggests a possible link between the Veteran's lower back condition and service-connected left knee condition, and thus relates to an unestablished fact necessary to substantiate the claim.

As a result, it qualifies as new and material evidence sufficient to reopen the claim. Thus, the Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a back condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for a back condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

In light of the evidence suggesting that the Veteran may have an altered gait due to his service-connected left knee that results in back problems, the Board is of the opinion that a new VA back examination addressing the etiology of his claimed back disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The examiner should provide a diagnosis of any back disability and provide an appropriate opinion regarding the etiology of any such disability, specifically whether such disability is directly related to military service or secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed back condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 


The examiner must:

(a) Provide a specific diagnosis for any current back disability.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed back disability originated during, or is etiologically related to, active duty service.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability was caused by, or is aggravated by the Veteran's service-connected left knee conditions, or any other service-connected condition.

If the Veteran's left knee condition or any service-connected condition aggravates (i.e., permanently worsens) a back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


